
	

114 HR 3964 IH: Career and Technical Education Opportunity Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3964
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Ms. Duckworth (for herself, Mr. Costello of Pennsylvania, Mr. Langevin, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to expand the definition of eligible program.
	
	
 1.Short titleThis Act may be cited as the Career and Technical Education Opportunity Act. 2.Expansion of eligible programsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—
 (1)in section 481(b), by adding at the end the following:  (5) (A)For purposes of parts D and E, the term eligible program includes a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential.
 (B)In this paragraph, the term industry-recognized credential means an industry-recognized credential that— (i)is demonstrated to be of high quality by the institution offering the program in the program participation agreement under section 487;
 (ii)meets the current, as of the date of the determination, or projected needs of a local or regional workforce for recruitment, screening, hiring, retention, or advancement purposes—
 (I)as determined by the State in which the program is located, in consultation with business entities; or
 (II)as demonstrated by the institution offering the program leading to the credential; and (iii)is, where applicable, endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.; and
 (2)in section 487(a), by adding at the end the following:  (30)In the case of an institution that offers a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential, as provided under section 481(b)(5), the institution will demonstrate to the Secretary that the industry-recognized credential is of high quality..
			
